Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avar (US 2019/011935) in view of Dua (US 2010/0154256).
Regarding Claim 1, Avar discloses an article of footwear, comprising: a knitted component (i.e. upper; para.25) at least partially forming an upper for the article of footwear, wherein the knitted component comprises a first knit layer (215; para.25) and a second layer (216), the first knit layer being separable from the second layer such that a pocket (i.e. space between 215 & 216) is located between the first knit layer and the second layer (as seen in Fig.2C & 3A; para.23); a cable (319; para.28) located at least partially within the pocket (as seen in Fig.2C & 3A); and a cable guide (top lateral 310/800) located at least partially within the pocket (as seen in Fig.2C & 3A), wherein the cable guide includes at least one curved surface (830) for contacting the cable, wherein the cable includes an exposed portion (i.e. portion of 319 which extends beyond the perimeter of 300 into the sole to 10; as seen in Fig.1 & 3A, para.31), wherein the cable is movable relative to the at least one curved surface of the cable guide via manipulation of the exposed portion (para.21 & 23-24), wherein a first portion of the cable (i.e. 319 inside 310/800) extends around the at least one curved surface such that the cable changes direction within the pocket (as seen in Fig.3A & 5A-D), and wherein a second portion of the cable (i.e. 319 extending between 310/800) is external to the cable guide and is located at least partially within the pocket (as seen in Fig.2C & 3A). Avar does not disclose the second layer being a knit layer. However, Dua teaches a shoe upper (10) being formed of a knitted component that comprises a first knit layer (40) and a second knit layer (43), the first knit layer being separable from the second knit layer such that a pocket is located between the first knit layer and the second knit layer (as seen in Fig.5B & 5C).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted material of the second layer of Avar for the knit material of Dua, as a simple substitution of one well known type of upper material for another, in order to yield the predictable result of providing a shoe upper with the desired aesthetics and material comfort to a user.

Regarding Claim 2, When in combination Avar and Dua teach an article of footwear of claim 1, wherein the first knit layer (215 of Avar) is secured to the second knit layer (modified 216 of Avar) via a knit course extending along an edge of the pocket (Dua: para.24, Fig.5C).

Regarding Claim 3, Avar discloses an article of footwear of claim 1, wherein the cable guide includes a groove (825) comprising the at least one curved surface (830) for contacting the cable (as seen in Fig.3A & 5A-D; para.37). 

Regarding Claim 4, Avar discloses an article of footwear of claim 3, wherein the cable guide includes a deformable clip (820; para.37, i.e. plastic) configured to retain the cable within the groove (para.37-38; Fig.5D).

Regarding Claim 6, Modified Avar discloses an article of footwear of claim 1, further comprising a second cable guide (second from top medial 310/800) and a third cable guide (bottom lateral 310/800), wherein the cable (319) extends in a serpentine pattern from the cable guide, to the second cable guide, and to the third cable guide (as seen in Fig.3A), and wherein the serpentine pattern of the cable is retained between the first knit layer and the second knit layer of the knitted component (as seen in Fig.2C & 3A; para.23).

Regarding Claim 7, Avar discloses an article of footwear of claim 6, wherein the cable guide (top lateral 310/800) and the third cable guide (bottom lateral 310/800) are located on a first side of a throat area (lateral side of 311) of the article of footwear, and wherein the second cable guide (second from top medial 310/800) is located on a second side of the throat area (medial side of 311) such that the serpentine pattern of the cable crosses the throat area (as seen in Fig.3A).

Regarding Claim 8, Avar discloses an article of footwear of claim 1, further comprising an actuator (10) that is mechanically coupled to the exposed portion of the cable, wherein the actuator is configured to move (via 214) the cable relative to the cable guide during an actuation state (para.21, 23-24 & 31).

Regarding Claim 9, Avar discloses an article of footwear of claim 1, wherein the exposed portion of the cable is exposed at an opening of the pocket located at a perimeter edge of the knitted component (para.31; as seen in Fig.3A).

2.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avar (US 2019/011935) and Dua (US 2010/0154256), in view of Cotterman (US 2012/0000091).
Regarding Claim 5, Avar and Dua disclose the invention substantially as claimed above. Avar does not disclose wherein at least one of the first knit layer, the second knit layer, and the cable guide comprises a thermoplastic material, and wherein the thermoplastic material is at least partially fused to secure the cable guide to at least one of the first knit layer and the second knit layer. However, Cotterman teaches a cable guide (300) made of thermoplastic material (para.49; i.e. PET, PVC, and PTFE are thermoplastic materials), securing the cable guide to at least one of the upper layers (para.73).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the plastic material of Avar’s cable guide for the thermoplastic material of Cotterman, as a simple substitution of one well known type of cable guide material for another, in order to yield the predictable result of a durable cable guide. While Avar, Dua, and Cotterman do not specifically disclose attaching the thermoplastic cable guide to the knit layers by fusing.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the securing method of modified Avar for securement via fusing, as a simple substitution of one well known type of securement method for another in order to yield the predictable result of securing the cable guide between the knit layers. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Using fusing to secure a thermoplastic material to a layer, is a known method of securement in the footwear art and therefore would have been obvious to try.


Allowable Subject Matter
Claims 21-26 and 31-33 are allowed.



 Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732